                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:16-CV-00732-RJC-DSC


 JACQUELINE BELL,                                  )
                                                   )
                   Plaintiff,                      )
                                                   )
 v.                                                )
                                                   )                    ORDER
 DEPARTMENT OF HOMELAND                            )
 SECURITY,                                         )
                                                   )
                  Defendant.                       )



       THIS MATTER is before the Court on pro se Plaintiff’s “Motion to Extend Expert

Reports” (document # 47) filed May 30, 2019. For the reasons set forth therein, the Motion will

be granted. Plaintiff’s expert report deadline is extended to June 15, 2019 and Defendant’s expert

report deadline is extended to August 15, 2019.


       Due to the age of this case, the remaining deadlines and settings are not and will not be

extended absent extraordinary circumstances. Plaintiff’s inability to retain new counsel will not

be considered extraordinary. Plaintiff is cautioned that regardless of whether she retains counsel,

she must comply with all deadlines, as well as the Pretrial Order and Case Management Plan, all

Court Orders, the Local Rules, and the Federal Rules of Civil Procedure.


       The Clerk is directed to send copies of this Order to the pro se Plaintiff, to defense counsel,

and to the Honorable Robert J. Conrad, Jr.

                                       Signed: June 3, 2019
       SO ORDERED.
